 1                               UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                ***
 4   DAVID ALVARADO GOMEZ, an individual;                  Case No. 2:19-CV-00827-GMN-EJY
     LUIS CARMONA ESCOBAR, an individual;
 5   LEONEL ALFARO ZAYAS, an individual,
                                                                         ORDER
 6                 Plaintiff,
 7          v.
 8   JAROSLAV NOVATNY, an individual; KLC
     GLOBAL SERVICES LTD, a foreign
 9   corporation; DOES I through X, inclusive; and
     ROE CORPORATIONS I through X,
10   inclusive,
11                 Defendants.
12

13          Before the Court is the Motion to Withdraw as Counsel of Record Without Substitution for
14   Plaintiff Luis Carmona Escobar (ECF No. 21). Good cause appearing,
15          IT IS HEREBY ORDERED that the Motion to Withdraw (ECF No. 21) is GRANTED.
16   Withdrawing counsel shall serve a copy of this order on Plaintiff Luis Carmona Escobar.
17          IT IS FURTHER ORDERED that Plaintiff Luis Carmona Escobar shall have twenty-one
18   (21) days from the date of this Order within which to retain new counsel and during which time
19   neither Plaintiff Escobar nor Defendants shall propound written discovery or set depositions upon
20   each other.
21          IT IS FURTHER ORDERED that new counsel, if any, shall file a notice of appearance with
22   the Court upon retention.
23

24

25

26

27

28
                                                     1
 1          IT IS FURTHER ORDERED that upon the expiration of the twenty-one (21) day period,

 2   measured from the date of this Order, Plaintiff Escobar and Defendants may recommence ordinary

 3   discovery practices.

 4          DATED: December 2, 2019

 5

 6

 7                                             ELAYNA J. YOUCHAH
                                               UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
